Case 5:19-cr-00106-DAE Document9 Filed 02/15/19 Page 1 of 2

AO 89 (Rev. 08/09) Subpoena to Testify at a Hearing or Trial in a Criminal Case (Page 2)

 

CaseNo. SA! /9-M3 -OoPZz/- “4358

PROOF OF SERVICE

This subpoena for (name of individual and title, if any) Ke a. Ly Sohwes OA

 

was received by me on (date) <<) / lif, SG .

of I served the subpoena by delivering a copy to the named person as follows: Zp/ 2 RS DO a)

 

197 20 Conpongtt. Woods Da
San Diblerho / Texas Onl tere) al £5" sor 20/1 F

C J returned the subpoena unexecuted because:

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, | have also
tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of

So

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Server's sigwkature

SPA Mow Ly £52 1 tof JA.

: 7
Printed name and title

Aft We st Saw At Peo Sheet Su fe K/oS
Mew Betis, Ty 7E/3 0

Server's address

 

> , f } 47 —
Additional information regarding attempted service, etc: SCH // AAS
Case 5:19-cr-00106-DAE Document9 Filed 02/15/19 Page 2 of 2

AO 89 (Rev. 08/09) Subpoena to Testify at a Hearing or Trial in a Criminal Case

UNITED STATES DISTRICT COURT

 

 

for the
United States of America )
Vv. )
)  CaseNo. SA* lA-MX-— GOISI- LSE
Bencaun Geg4dkb )
Defendant )

SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE

To: Keer Dott SOrs
[2%Z0 Corrokdré Wes DR.
Siw Aviomo, TX FELT

YOU ARE COMMANDED to appear in the United States district court at the time, date, and place shown
below to testify in this criminal case. When you arrive, you must remain at the court until the judge or a court officer
allows you to leave.

‘Place of Appearance: GSS E- Cesae E&. Cudvee €Fevb] Courtroom No.: Cc
| Saw Artronre ,tX 420 Date and Time: > ~14- 1g 2 ‘ Bo Pe

 

 

 

 

i
!

 

You must also bring with you the following documents, electronically stored information, or objects (blank if not
applicable): Yung ad ALL POCUMENMIS TELATIVG TO KE ASSESSMENT, EUWWLUATCON,

THERARY and /ok PUGWOSNS OF Fevitnln BeGaRb, INCLUDING, Bar eT
LIM(TED *7O VOTES, MAEM CAL FRECKES, LAOTAKCE FeE«asS, ENIALVA TEOn

Tomnerts, A Sotssueve Docume S$, THERAPY DOCUMENTS,
‘BiUgwoenes RUMEVTS, ETC.

peaD ;

Date: oye a <4
* —) Vro

IT sa or Deputy y Clerk

 

 

The name, address, e-mail, and telephone number of the attorney representing (name of party) _ Cenodala oe
oe BaGg4e db ________ , who requests this subpoena, are: MM
Micuaer. Moles

244 W- Sw Antone St-
New Beauties, TR FEl5o
MAcKE(s Can BiEcAw.com
(BSC) 626 - C774
